Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-21-00014-CV

                                  IN RE Robert William METZGER

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 3, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator has filed a petition for writ of mandamus. For writs of mandamus, a relator has the

burden to file a petition and record showing “the trial court abused its discretion and that no

adequate appellate remedy exists.” In re H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex.

2016) (orig. proceeding) (per curiam). Having reviewed the mandamus petition and record, we

conclude relator has not satisfied this burden. Accordingly, we deny the petition. See TEX. R. APP.

P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 15008, styled In re Marriage of Metzger, pending in the 216th Judicial
District Court, Gillespie County, Texas, the Honorable Albert D. Pattillo, III presiding.